t c summary opinion united_states tax_court richard alan saunders and shelia candy saunders petitioners commissioner of internal revenue respondent v docket no 13352-15s filed date richard alan saunders and shelia candy saunders pro sese john w sheffield iii and shannon craft for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed all other section references are to the internal_revenue_code code in effect for the year in issue and all rules references are to the tax_court rules of continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency and an dollar_figure sec_6662 penalty in relation to petitioners’ federal_income_tax the issues we must decide are whether petitioners are entitled to the child tax_credits for the three children listed on their return entitled to dependency_exemption deductions for the three children and one adult listed on their return and liable for a sec_6662 accuracy-related_penalty background some of the facts and certain exhibits have been stipulated the parties’ stipulated facts are incorporated in this opinion by reference and are found accordingly at all relevant times petitioners lived with petitioner wife’s father in their home in georgia during petitioner wife worked at medtech college and petitioner husband worked at the u s postal service petitioners are also pastors of their own ministry sometime before petitioner wife met lykeithia thomas a prospective medtech college student who had fallen on hard times petitioner continued practice and procedure unless otherwise indicated all numbers are rounded to the nearest dollar wife helped ms thomas finish her general equivalence degree and enroll at medtech college ms thomas then also joined petitioners’ church which she attended with her grandmother and three children in late ms thomas and her three children became homeless when they had to move out of her mother’s home ms thomas moved in with a friend but turned to petitioners to house her young children petitioner wife had experience as a foster parent and she and petitioner husband agreed to house the three children in the three children were all younger than ie preschool and elementary-school aged they would spend the night in petitioners’ home and in the morning ms thomas would pick them up and take them to school in the afternoon ms thomas would return them to petitioners petitioners fed and clothed them and provided them with certain incidentals such as school supplies with the exception of their rides to school petitioners provided all of the transportation for the children and they referred to petitioner wife as auntie or grandma petitioner wife’s father mr steed has lived with petitioners for a long time mr steed suffers from kidney failure liver problems and dementia because of his health problems he has been unable to work for many years and during received dollar_figure per month in supplemental_security_income ssi mr steed has his own bedroom and bathroom in petitioners’ home with a handicap bathtub and a handicap toilet during petitioner wife routinely drove her father across town to seek medical treatment and took care of certain basic needs such as clothes shopping mr steed appointed petitioner wife as his attorney-in-fact and petitioner husband as his alternate attorney-in-fact in summary during petitioners provided most if not all housing utilities food clothing and transportation for mr steed and the three children aside from mr steed’s ssi all of the income used to support the household came from petitioners the household expenses for included a dollar_figure mortgage payment dollar_figure in groceries and dollar_figure in utilitie sec_2 for a total monthly expense of dollar_figure aside from incidentals such as clothing and school supplies petitioner wife estimates that she spent a further dollar_figure per month transporting her father for medical treatment at the end of the year ms thomas asked petitioner wife to list the children as petitioners’ dependents and share any resulting tax_refund with her ms thomas told petitioner wife that her mother had listed the children as her petitioner wife testified that their utilities expense increased by roughly dollar_figure per month after the children’s arrival changed their three-person household into a six-person household dependents when they all previously lived together petitioner wife agreed but instead of sharing the child_tax_credit she offered to give the amount in its entirety to ms thomas ms thomas provided petitioners with several documents including some showing the children’s social_security numbers so that petitioners could list the children as dependents the record does not reflect whether ms thomas received any income in or whether she filed her own tax_return listing her children as dependents petitioners timely filed their federal_income_tax return with the help of speedway tax service petitioners claimed mr steed as a dependent and listed parent under the column titled dependent’s relationship to you as agreed with ms thomas petitioners also listed the children as dependents after telling petitioner wife that she could not list pastor in the relationship column the individual who assisted with the tax_return preparation listed nephew or niece the return shows dollar_figure claimed in child tax_credits the return also shows a refund due of dollar_figure although petitioners’ bank statement shows a refund deposit of dollar_figure petitioners paid ms thomas a total of dollar_figure in two payments the first cash payment dollar_figure was made on date ms thomas asked petitioners to hold on to the rest of the money until she needed it ms thomas used the first payment to secure housing for herself and her children and she collected the children and they left petitioners’ home in late date petitioners gave ms thomas the second cash payment dollar_figure ms thomas stopped attending petitioners’ church and they have since been unable to reach her discussion deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed see rule a 290_us_111 for tax_year a taxpayer may claim a dependency_exemption deduction with respect to an individual who is either a qualifying_child or a qualifying_relative sec_151 sec_152 if the dependency_exemption deduction is claimed on the basis that the individual is a qualifying_child the taxpayer may also claim a dollar_figure tax_credit per qualifying_child sec_24 to be a taxpayer’s qualifying_child an individual must a bear a qualifying relationship defined in sec_152 to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c meet certain age petitioners have not alleged or shown that sec_7491 applies to shift the burden_of_proof to respondent requirements and d have not provided more than one-half of his or her own support for the year sec_152 the children do not bear a qualifying relationship to petitioners as defined in sec_152 the children are neither a child of petitioners or a descendant of such a child nor a brother sister stepbrother or stepsister of petitioners or a descendant of any such relative sec_152 because none of the children meets the definition of a qualifying_child petitioners are not entitled to the claimed child tax_credits sec_24 an individual who is not a qualifying_child may still under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 pursuant to sec_152 the term qualifying_relative means an individual a who bears a qualifying relationship defined in sec_152 to the taxpayer b whose gross_income is less than the exemption_amount defined in sec_151 c for whom the taxpayer has provided more than one-half of the this result does not change even if ms thomas did not in fact file her own return and claim her children as dependents the code provides that if the parents of an individual may claim the individual as a qualifying_child but no parent does so the individual may be claimed as the qualifying_child of another taxpayer sec_152 that other taxpayer however must still meet the requirements of sec_152 in other words this provision would allow the children’s grandmother to claim them as qualifying children if they also met the residency age and financial support requirements but not petitioners individual’s support and d who is not a qualifying_child of the taxpayer or any other taxpayer for the exemption_amount pursuant to sec_151 was dollar_figure revproc_2011_52 sec_3 2011_45_irb_701 the three children had no gross_income and petitioners provided all of their support with the exception of transportation to and from school petitioners testified that the children spent every night in their home and that they provided all of the financial support to feed and maintain them this would suggest that the children meet the qualifying relationship definition of sec_152 ie having the same principal_place_of_abode and being members of the same household the statute also requires that the children not be a qualifying_child of any other taxpayer sec_152 petitioners could have shown that they meet this requirement if they had corroborated that ms thomas in fact released her claim to the dependency_exemption deductions for her children for tax_year see brooks v commissioner tcmemo_2013_141 at petitioners however did not present evidence beyond their testimony it is petitioners’ burden to show that they are entitled to the deductions that they claimed they we note that although petitioners provided social_security and medical records of the children showing a different address we find their testimony regarding the children’s residency to be credible have not met that burden and consequently are not entitled to dependency_exemption deductions with respect to the three children petitioners also claimed mr steed petitioner wife’s father as a dependent mr steed certainly bears a qualifying relationship to petitioner wife as defined in sec_152 and is not a qualifying_child of any taxpayer mr steed nevertheless fails to meet the definition of a qualifying_relative see sec_152 the statute requires that petitioners have provided over one-half of the individual’s support for the calendar_year in which such taxable_year begins id during mr steed received dollar_figure per month in ssi petitioners failed to provide evidence regarding the fair_market_value of mr steed’s lodging see daya v commissioner tcmemo_2000_360 slip op pincite petitioners also failed to provide an estimate of or supporting documentation for the amount of total support mr steed received per month based on petitioners’ rough estimate of monthly household expenses totaling dollar_figure we estimate that they provided mr steed monthly with dollar_figure in housing and dollar_figure in transportation this amount of dollar_figure is less than the dollar_figure in ssi and therefore less than half of mr steed’s support accordingly mr steed does not meet the definition of a qualifying_relative see sec_152 thus petitioners are not entitled to a dependency_exemption deduction with respect to mr steed sec_6662 imposes an accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules and regulations sec_6662 and b respondent bears the burden of production on the applicability of the accuracy- related penalty see sec_7491 see also 116_tc_438 pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith whether the taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice see thomas v commissioner tcmemo_2013_60 at see also 115_tc_43 aff’d 229_f3d_221 3d cir sec_1_6664-4 income_tax regs assuming arguendo that respondent has met his burden of production we nevertheless conclude that petitioners carried their burden with respect to reasonable_cause and good_faith it is clear from the record that petitioners are not tax experts or experienced in tax matters petitioners sincerely believed that they were entitled to claim deductions and credits for the children with ms thomas’ permission as the children’s grandmother had done before petitioner wife credibly testified that the children and mr steed depended on petitioners for most or at the very least a substantial amount of their support moreover we find that petitioners relied reasonably and in good_faith on their commercial return preparer to whom they fully disclosed their relationship with the children see thomas v commissioner at see also neonatology assocs p a v commissioner t c pincite sec_1_6664-4 income_tax regs therefore we hold that petitioners are not liable for the accuracy-related_penalty under sec_6662 on the basis of the foregoing we hold that petitioners are not entitled to dependency_exemption deductions or child tax_credits and that they are not liable for the sec_6662 accuracy-related_penalty accordingly decision will be entered for respondent as to the deficiency and for petitioners as to the sec_6662 accuracy- related penalty
